Order of the Surrogate’s Court of Queens County, denying the appellant’s motion to be relieved from a stipulation entered into in open court as to the quantum of proof, to vacate and set aside the decree entered thereon and to restore the matter to the trial calendar of the Surrogate’s Court for a hearing and disposition on the merits, reversed on the law and the facts, without costs, and the motion granted, without costs. The refusal to relieve the appellant from the stipulation made under the circumstances of this case was an improper exercise of the court’s discretion. (Van Nuys v. Titsworth, 57 Hun, 5; Goldstein v. Goldsmith, 243 App. Div. 268; Donovan v. Twist, 119 id. 734.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.